Citation Nr: 1502734	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial evaluation for residuals of carcinoma of the vocal cords.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims file.

The issue of reimbursement of medical expenses has been raised by the record in October 2011 and February 2012 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C F R § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2014 Remand, the Board requested that the Veteran be afforded a new VA examination to determine the current severity of his service-connected residuals of carcinoma of the vocal cords.  Specifically, the Board requested that the examiner discuss the Veteran's contentions that he experienced additional residuals not considered by a prior VA examination, to include hoarseness, pain in the right side of the neck, lessened sense of smell and taste, dry mouth, sleeplessness, fatigue, headaches, difficulty walking on uneven ground, becoming winded easily, and difficulty lifting or exertion above the waist.  Although the Veteran underwent a new VA examination in July 2014, the July 2014 VA examination report does not comply with the Board's remand directives, as the examiner failed to address any of the above-mentioned complaints, as requested.  Although the examiner noted the Veteran's reports of hoarseness, pain in the right side of the neck, lessened sense of smell and taste, dry mouth, sleeplessness, fatigue, headaches, difficulty walking on uneven ground, becoming winded easily, and difficulty lifting or exertion above the waist, the examiner did not comment on whether they are manifestations of his service-connected residuals of carcinoma of the vocal cords or whether they are unassociated symptoms.  Accordingly, the Veteran's claim must be remanded for a new VA examination and opinion which complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

Additionally, the Board requested that the RO obtain and associate a January 2014 statement referenced by the RO in a May 2014 rating decision as well as the VA Form 646 Statement of Accredited Representative in Appealed Case, submitted by the Veteran's representative, as indicated in the certification of the appeal to the Board.  Although the September 2014 Supplemental Statement of the Case notes a "VA Form 21-4138, received January 17, 2014 (contained in veteran's temp file)", that statement has not been associated with the Veteran's electronic claims file, as requested.  Similarly, the September 2014 Supplemental Statement of the Case notes a February 12, 2012 statement received from the Veteran which is not associated with the claims file.  Accordingly, these statements, as well as any evidence contained in a separate temporary file, must be obtained and associated with the Veteran's electronic claims file, as requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic record the Veteran's January 2014 statement as referenced in the May 2014 rating decision, the VA Form 646 Statement of Accredited Representative in Appealed Case, submitted by the Veteran's representative, as indicated in the certification of the appeal to the Board, a "VA Form 21-4138, received January 17, 2014 (contained in veteran's temp file)," as noted in the September 2014 Supplemental Statement of the Case, and the February 12, 2012 statement received from the Veteran noted in the September 2014 Supplemental Statement of the Case, as well as any additional `evidence contained in any existing temporary file.  All actions to obtain the requested documents must be documented fully in the claims file.  If any of the identified documents cannot be obtained then any necessary steps should be taken to obtain replacement documents and the Veteran and his representative must be provided notice of the documents that were not obtained and the efforts undertaken to locate them.

2.  Thereafter, schedule the Veteran for a new VA examination to ascertain the nature and severity of his service-connected residuals of carcinoma of the vocal cords.  The complete record, to include a copy of this remand and the claims file, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner must comment on the nature and severity of all symptomatology attributable to the Veteran's service connected residuals of carcinoma of the vocal cords.  Furthermore, the VA examiner should specifically opine as to:

* Whether it is at least as likely as not that hoarseness, pain in the right side of the neck, lessened sense of smell and taste, dry mouth, cough, sleeplessness fatigue, headaches, difficulty walking on uneven ground, becoming winded easily, and/or difficulty lifting or exertion above the waist, is/are symptom(s) of the Veteran's service connected residuals of carcinoma of the vocal cords; and

* Whether it is at least as likely as not that a chronic disability manifested by hoarseness, pain in the right side of the neck, lessened sense of smell and taste, dry mouth, cough, sleeplessness fatigue, headaches, difficulty walking on uneven ground, becoming winded easily, and/or difficulty lifting or exertion above the waist, is/are proximately due to, or chronically aggravated by, the Veteran's service connected residuals of carcinoma of the vocal cords.  

The examiner must state whether any of these symptoms may be clinically dissociated from the Veteran's service-connected residuals of carcinoma of the vocal cords.  For any symptoms attributable to the Veteran's service-connected disability, the examiner must describe their severity in detail.  A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3 158, 3 655 (2014).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R .POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




